DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark 
This Office Action is in response to applicant’s amendment filed on November 16, 2021, which has been entered into the file.  
By this amendment, the applicant has newly added claims 34 and 35.  
Claims 15 and 34-35 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Tatsuno et al (PN. 4,759,628) in view the US patent application publication by Masood (US 2010/0080253 A1).
Tatsuno et al teaches a holographic observation method that is comprised of a step of emitting a light beam generated by driving a laser diode light source serves as the semiconductor light source with an electric current having an alternating-current component (please see Figures 3, 9(a) and 9(b)) imposed on the semiconductor laser light source and casting the light beam emitted from the semiconductor laser light source to an observation object (10), the step of forming a hologram, on a photodetector (6, CCD), by causing a light beam transmitted through the observation object to interfere with a reference light beam and the step of obtaining information on the observation object by performing image processing on the hologram via the photodetector (6, CCD, please see columns 4-7).  
With regard to the phrase “a drive current comprising a direct current superimposed with an alternating-current component to the semiconductor laser light source”, Tatsuno et al, shown in Figures 9(a) and 9(b), further teaches that the semiconductor laser light source is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  This means the semiconductor laser light source is driven by a drive current comprising a direct current superimpose with an alternating current component.  
Claim 15 further includes the phrase “lowering coherency of the light beam by returning a portion of the light beam emitted from the semiconductor laser light source back to the semiconductor laser light source … where a reflecting member having a reflecting surface for returning the portion of the light beam is arranged to be on an optical axis of the light beam 
This reference does not teach such explicitly.  Masood in the same field of endeavor teaches a method for driving semiconductor laser source wherein an optical feedback device (221, Figure 2 or 721, Figure 7) that is arranged on an optical axis of the light beam emitted from the semiconductor laser source (201, or 761-763) to return a portion of the light beam emitted from the laser light source back to the semiconductor laser light source to create coherence collapse or lowering coherency of the semiconductor laser light source in order to reduce the speckle noise, (please see paragraphs [0031], [0032] and [0049]).  The optical feedback device comprising a reflecting surface (771) that has a normal line of the reflecting surface to be inconsistent with the optical axis. It would then have been obvious to one skilled in the art to apply the teachings of the Masood to modify the holographic observation method of Tatsuno to include an optical feedback device to reduce the coherency of the semiconductor laser light source for the benefit of reducing unwanted speckle noise.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Tatsuno et al (PN. 4,759,628) in view the US patent issued to Kappeler (PN. 5,946,333) and US patent issued to Fujita et al (PN. 4,677,630). 
Tatsuno et al teaches a holographic observation method that is comprised of a step of emitting a light beam generated by driving a laser diode light source serves as the semiconductor light source with an electric current having an alternating-current component (please see Figures 3, 9(a) and 9(b)) imposed on the semiconductor laser light source and casting the light beam emitted from the semiconductor laser light source to an observation object (10), the step of interfere with a reference light beam and the step of obtaining information on the observation object by performing image processing on the hologram via the photodetector (6, CCD, please see columns 4-7).  
With regard to the phrase “a drive current comprising a direct current superimposed with an alternating-current component to the semiconductor laser light source”, Tatsuno et al, shown in Figures 9(a) and 9(b), further teaches that the semiconductor laser light source is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  This means the semiconductor laser light source is driven by a drive current comprising a direct current superimpose with an alternating current component.  
Claim 15 further includes the phrase “lowering coherency of the light beam by returning a portion of the light beam emitted from the semiconductor laser light source back to the semiconductor laser light source … where a reflecting member having a reflecting surface for returning the portion of the light beam is arranged to be on an optical axis of the light beam emitted from the semiconductor laser source and in an orientation that allows a normal line of the reflecting surface to be inconsistent with the optical axis”.  
This reference does not teach such explicitly.   Kappeler in the same field of endeavor teaches a method for operating a semiconductor laser light source wherein an external mirror may be provided, to form an external cavity, wherein the external mirror is to reflect light beam generated by the semiconductor laser light source at least partially back into the semiconductor laser light source to create coherence collapse or to reduce coherency of the semiconductor light source to suppress speckle noise, (please see column 8, line 37 to column 9, line 4).  This Fujita et al in the same field of endeavor teaches an external cavity for a semiconductor laser that is comprised of an external reflector, (112, Figure 17 or 113, Figure 18) wherein the external reflector has normal line that is inconsistent with the optical axis.  It would then have been obvious to one skilled in the art to apply the teachings of Kappeler and Fujita et al to modify the holographic observation method to operate the semiconductor light source with an external cavity including a reflector for the benefit of reducing the coherence of the semiconductor laser light source for the benefit of reducing unwanted speckle noise.  

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno et al and Masood as applied to claim 15 above, and further in view of the US patent application publication by Teller et al (US 2010/0097534 A1) and US patent application publication by Otera (US 2014/0125967 A1) .
The holographic observation method taught by Tatsuno et al in combination with the teachings of Masood as described in claim 15 above has met all the limitations of the claim.  
With regard to claims 34 and 35, Tatsuno et al teaches that the light beam generated from the semiconductor laser that is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  The drive current is implicitly generated by a drive current supply unit.  In order to allow direct current (D.C.) being provided, a direct current generating unit must implicitly be provided.  As shown in Figure 9(a) of Tatsuno et al teaches that a direct current voltage generating unit is provided.  In order to allow the alternating current Otera in the same field of endeavor also teaches that it is typical to include a voltage/current converter (28, Figure 2A) to convert the voltage signal to current in order to drive the laser.  It would then have been obvious to apply the teachings of Teller et al and Otera to include a drive current supply unit to include direct current voltage generation unit and alternating current voltage generating unit and a voltage/current converter for the benefit of facilitating a typical drive current supply unit to drive the semiconductor laser.  

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno et al, Kappeler and Fujita et al as applied to claim 15 above, and further in view of the US patent application publication by Teller et al (US 2010/0097534 A1) and US patent application publication by Otera (US 2014/0125967 A1) .

With regard to claims 34 and 35, Tatsuno et al teaches that the light beam generated from the semiconductor laser that is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  The drive current is implicitly generated by a drive current supply unit.  In order to allow direct current (D.C.) being provided, a direct current generating unit must implicitly be provided.  As shown in Figure 9(a) of Tatsuno et al teaches that a direct current voltage generating unit is provided.  In order to allow the alternating current (A.C.) an alternating current generating unit must implicitly be provided and such is also taught by Tatsuno et al, (input at point C).  This reference does not teach explicitly to include alternating current voltage generating unit and voltage/current converting unit and does not teach the alternating current component is at least one alternating current of frequency in a range of 100 MHz to 500 MHz, (with regard to claim 35).  Teller et al in the same field of endeavor teaches a drive current supply unit that drives a semiconductor laser (201, Figure 3) wherein the driving current comprises direct current (D.C., 205) superimposed alternating current (A.C., 405) wherein the direct current is generated direct current drive circuit (203, Figure 3) and the alternating current is generated by an alternating current drive signal (403).  Teller et al teaches that the alternating current (405) has a peak voltage of about 3 to 4 volts.  The drive signals for the laser diode the semiconductor laser has a voltage wavefront as shown in Figure 5.  Teller et al also teaches that the frequency of the alternating current is in the range of 400 MHz to 600 MHz, (please see the abstract).  Otera in the same field of endeavor also teaches that it is typical .  

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. The newly added claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments, which states that one of ordinary skilled would not understand the feedback device (221)  is a reflecting member, the examiner respectfully disagrees since Masood specifically teaches that the feedback component (222) is reflected by the feedback device (221) which implies that the feedback component is indeed a reflection member.  
In response to applicant’s arguments concerning the combination of references such as Kappeler and Fujita to Tatsuno, the applicant being one skilled in the art must have the basic knowledge of reducing the coherency of the semiconductor laser (taught by Kappeler and Fujita) would reduce the unwanted speckle noise which is a motivation for one skilled in the art to utilize the teachings in the holographic observation system of Tatsuno for the benefit of reducing noise.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872